Title: From Thomas Jefferson to Hugh Holmes, 3 December 1805
From: Jefferson, Thomas
To: Holmes, Hugh


                  
                     Dear Sir 
                     
                     Washington Dec. 3. 05.
                  
                  Your favor of Nov. 18. was duly recieved, and although I am too rusty in Parliamentary learning to have much confidence in my opinions on subjects of that kind, yet to shew my willingness to answer your wishes I will frankly state my ideas on the question you propose. on turning to the passage you quote from the Manual which speaks of the proceedings of ‘the house’ I supposed the rule confined to the existing house. this too is agreeable to what is generally known that breaches of order can only be punished by the same house against which they were committed. however to satisfy myself more fully I went to the Capitol & consulted Hatsel from whom the Manual quotes it; and there, the text as well as a note being more extensive & particular, all doubt was removed; the rule being evidently restrained to indecent language against the proceedings of the same house, and not extending to those of a former one. I am not in a situation to pursue the enquiry further; and must ask the acceptance of this only as a proof of good will offered with my friendly salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               